Execution Version




LIMITED FORBEARANCE AGREEMENT TO CREDIT AGREEMENT


This LIMITED FORBEARANCE AGREEMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Agreement”) dated as of June 5, 2020, is among Lilis Energy,
Inc., a Nevada corporation (the “Borrower”), the Subsidiaries of the Borrower
(the “Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative Agent for
the Lenders, and the other Lenders from time to time party hereto.
Recitals
A.    WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    WHEREAS, the Borrower has notified the Administrative Agent of the
occurrence and continuation, or future occurrence and continuation, of the
Defaults and Events of Default specified on Exhibit A hereto (the “Specified
Defaults”).
C.    WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders party hereto forbear from exercising their rights and remedies under the
Loan Documents arising as a result of the occurrence and continuation of the
Specified Defaults for a limited period expiring on the Termination Date (as
defined below).
D.    WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to further postpone the May 1, 2020 Scheduled Redetermination
under the Credit Agreement.
E.    WHEREAS, the Administrative Agent, the Lenders party hereto and the Loan
Parties have each agreed, subject to the terms and conditions stated below, to
(i) the limited forbearance described herein and (ii) to postpone the May 1,
2020 Scheduled Redetermination.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.
Section 2    Limited Forbearance; Acknowledgments.
2.1    Forbearance. (a) The Administrative Agent and each Lender party hereto
(each on behalf of itself and any of its Affiliates party to any Cash Management
Agreement), which Lenders constitute at least the Majority Lenders, hereby agree
to forbear during the Forbearance Period (as defined below) from exercising
their rights and remedies under the Loan Documents, the Cash Management
Agreements and applicable law arising solely as a result of the occurrence or
continuance of any of the Specified Defaults, including, the right to exercise
set-off rights; provided, that this Agreement (including this Section 2.1) shall
not apply to or bind any Lender or Affiliate of a Lender in its respective
capacity as a Secured Swap Provider or require a Secured Swap Provider to
forbear from any of its rights and


007870-0083-35345850

--------------------------------------------------------------------------------





remedies in respect of a Secured Swap Agreement (whether pursuant to such
agreement or applicable law), including any of its rights and remedies
thereunder to declare an “Early Termination Date” or its right thereunder to set
off any amounts owed thereunder against the Secured Obligations, in each case as
a result of the occurrence of a Specified Default. Notwithstanding anything to
the contrary in the Credit Agreement (including, without limitation, Section
3.04(c)(v) therein), each of the parties hereto acknowledge and agree that each
Secured Swap Provider shall deliver the proceeds of any unwound Secured Swap
Agreement received on and after the Effective Date through and including the
Termination Date to the Administrative Agent in order to apply such proceeds to
satisfy the Secured Obligations in accordance with Section 10.02(c) of the
Credit Agreement.
(b)    This forbearance shall apply only to the Specified Defaults and not to
any other Defaults or Events of Default, including without limitation, any other
existing Defaults or Events of Default known or not known to the Administrative
Agent and the Lenders or the Borrower or any other Loan Party at this time and
any Defaults or Events of Default occurring after the date hereof. The
Administrative Agent and the Lenders (each on behalf of itself and any of its
Affiliates party to any Cash Management Agreement or any Secured Swap Agreement)
reserve all of their rights to exercise rights and remedies under the Loan
Documents, the Cash Management Agreements and, without limiting the proviso in
Section 2.1(a), the Secured Swap Agreements upon the occurrence of any such
other Default or Event of Default at any time, including, without limitation,
before the expiry or termination of the Forbearance Period. During the
Forbearance Period, no Secured Obligations shall bear a default rate of interest
pursuant to Section 3.02(c) of the Credit Agreement to the extent attributable
to the Specified Defaults.
(c)    As used herein, the term “Forbearance Period” means the period commencing
on the date hereof and continuing until the occurrence of the Termination Date.
(d)    Notwithstanding the foregoing, the Borrower agrees that the term of the
Forbearance Period shall automatically end (if not earlier expired per the terms
of this Agreement) on the Termination Date without any further action to be
taken by the Administrative Agent or the Lenders. The “Termination Date” shall
mean the first date upon which any of the following events:
(i)    6:00 p.m., Central time, on June 26, 2020, as such date may be further
extended in writing (including via electronic mail) by the Administrative Agent
and the Majority Lenders;
(ii)    the occurrence of any Default or Event of Default, other than the
Specified Defaults;
(iii)    the failure of any Loan Party to comply with any term, condition, or
covenant set forth in this Agreement;
(iv)    the failure of any representation or warranty made by a Loan Party under
this Agreement to be true and correct in all material respects as of the date
when made, except to the extent such representations and warranties expressly
relate to an earlier date in which case they will be true and correct in all
material respects as of such earlier date;
(v)    the repudiation and/or assertion of any defense by any Loan Party or any
of their respective Related Parties with respect to this Agreement or any Loan
Document or the pursuit of any claim by any Releasing Party against any
Releasee;


2
007870-0083-35345850

--------------------------------------------------------------------------------





(vi)     (A) any amendment, waiver, supplement, or other modification to any
employment agreement or employee compensation plan that could (I) increase
amounts due thereunder (including, without limitation, with respect to
compensation, benefits, reimbursement of liabilities or otherwise) or (II)
result in existing or additional amounts due thereunder, including, without
limitation, in connection with the addition or modification of any triggering
events thereunder, to be payable prior to the date that such amounts would be
due pursuant to the terms of such agreement or plan as in effect on the
Effective Date, (B) the entry by the Borrower, any other Loan Party or any
Subsidiary into any new employment agreement or employee compensation plan, or
the payment of any amount contemplated by any employment compensation plan, or
the payment of any amount contemplated by any employment agreement or employee
compensation plan before the date on which such amount become due and payable
pursuant to the terms of the such agreement or plans, as applicable, or (C) the
payment of any bonus, incentive, retention, severance, change of control or
termination payments pursuant to the terms of such agreements or plans, as
applicable, to any officer for purposes of Section 16 of the Exchange Act; and
(vii)     (A) the Borrower or any Subsidiary thereof becomes subject to any
involuntary bankruptcy, liquidation, scheme of arrangement, insolvency,
foreclosure, enforcement, or similar involuntary creditor-relief proceeding in
any court of competent jurisdiction, if such proceeding is not enjoined, stayed,
dismissed, withdrawn or otherwise settled or resolved within two (2) Business
Days of its filing or commencement, or (B) any creditor or multiple creditors of
any Loan Party or Subsidiary thereof is granted the right by a court of
competent jurisdiction to exercise rights or remedies (including foreclosure)
against assets of any Loan Party having an aggregate value in excess of
$500,000, if such grant is not enjoined, stayed, dismissed, withdrawn or
otherwise resolved within two (2) Business Days of such grant.
The Forbearance Period shall terminate immediately on the Termination Date and
upon such termination nothing in this Agreement or otherwise shall obligate the
Administrative Agent and Lenders to forbear from exercising any remedies on
account of the Specified Defaults and shall have the immediate right to exercise
any and all rights and remedies under the Credit Agreement and the other Loan
Documents, including without limitation the right to declare all or any portion
of the Secured Obligations to be immediately due and payable.
2.2    Limited Forbearance. There may be Defaults or Events of Default other
than the Specified Defaults of which the Administrative Agent and the Lenders
are not currently aware. The Loan Parties acknowledge and agree that the
Administrative Agent and the Lenders have not provided any forbearance with
respect to or waived, and are not in a position at this time to provide any
forbearance with respect to or waive, any Defaults or Events of Default (other
than the forbearance provided herein with respect to the Specified Defaults)
that may exist and any such forbearance or waiver with respect to such other
Defaults or Events of Default, if any, shall be granted only by a written
instrument executed and delivered in accordance with the provisions of Section
12.02 of the Credit Agreement.
2.3    Acknowledgments.
(a)    The Loan Parties acknowledge and agree that as a result of the Specified
Defaults (i) neither the Borrower nor any other Loan Party shall take any action
that is prohibited by the Credit Agreement or any other Loan Document during a
Default or Event of Default, including, without limitation, for purposes of
Section 8.18 of the Credit Agreement, the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary and the making of payments under
baskets for which compliance is based on any financial


3
007870-0083-35345850

--------------------------------------------------------------------------------





ratio or measure, (ii) subject to Section 2.1 hereof and the other terms and
conditions set forth herein, the Administrative Agent and the Lenders have the
immediate right to exercise any and all rights and remedies under the Credit
Agreement and the other Loan Documents including, without limitation the right
to declare (to the extent not already declared) all or any portion of the
Secured Obligations to be immediately due and payable, (iii) any current or any
future non-exercise of other rights, remedies, powers and privileges under the
Loan Documents with respect to the Specified Defaults or any other Defaults or
Events of Default (whether now existing or hereafter occurring) by the
Administrative Agent and the other Lenders shall not be, and shall not be
construed as, a waiver thereof, and (iv) each Secured Swap Provider has the
right to declare an Early Termination Date as a result of an “Event of Default”
occurring under and as defined in each of the Secured Swap Agreements; and
proceeds of such terminated Secured Swap Agreements are Collateral. Subject to
Section 2.1 hereof and the terms and conditions of this Agreement, the
Administrative Agent and the Lenders reserve their right to fully invoke any and
all of their rights, remedies, powers or privileges under the Credit Agreement
and all other Loan Documents, at any time as they deem appropriate in respect of
the Specified Defaults or any other Defaults or Events of Default that may now
or hereafter exist.
(b)    The parties hereto agree that neither the agreements of the
Administrative Agent and the Lenders herein nor the acceptance by the
Administrative Agent or the Lenders of any of the payments provided for in the
Loan Documents, nor any payment prior to the date hereof (other than a Payment
in Full) shall (i) excuse the Borrower or any other Loan Party from the payment
or performance of any of their respective Secured Obligations under the Loan
Documents, or (ii) toll and suspend the running of any statute of limitations or
other time periods applicable to any such rights and remedies, including,
without limitation, any grace periods with respect to Defaults under the Loan
Documents or otherwise. Each Loan Party agrees that it will not assert laches,
waiver or any other defense to the enforcement of any of the Loan Documents
based upon the agreements of the Administrative Agent and the Lenders to forbear
herein or the acceptance by the Administrative Agent or the Lenders of any of
the payments provided for in the Loan Documents or any payment prior to the date
hereof.
(c)    The Borrower hereby reconfirms its obligations pursuant to Section 12.03
of the Credit Agreement. The Borrower hereby agrees to pay and reimburse the
Administrative Agent for its reasonable costs and expenses pursuant to Section
12.03 of the Credit Agreement (including, without limitation, to pay fees and
expenses of (i) Simpson Thacher & Bartlett LLP, (ii) RPA Advisors, LLC and (iii)
local, regulatory, and conflict counsel as required thereunder) in connection
with this Agreement, any other documents prepared in connection herewith, the
transactions contemplated hereby, the administration of the Loan Documents
and/or the enforcement or protection of its rights, the Secured Obligations and
the preparation for or commencement of a potential proceeding under Bankruptcy
Law, in each case promptly upon the receipt by the Borrower of an invoice
therefrom, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Secured Obligations.
(d)    The Loan Parties hereby acknowledge and agree that as of the Effective
Date the aggregate outstanding principal amount of Revolving Credit Exposures is
$97,800,000 plus accrued and unpaid interest, fees, expense and other amounts
owing pursuant to the Credit Agreement.
(e)    In connection with any Unwind of Secured Swap Agreements in effect on the
Effective Date, the parties hereto acknowledge and agree that there shall be no
reduction or adjustment to the Borrowing Base as a result of the Unwind of such
Secured Swap Agreements.
Section 3    Amendment. Subject to the occurrence of the Effective Date, the
following amendment to the Credit Agreement shall be made:


4
007870-0083-35345850

--------------------------------------------------------------------------------





3.1    Section 2.07(b) of the Credit Agreement is hereby amended and restated as
follows:
The Borrowing Base shall be redetermined on or about June 26, 2020, as such date
may be further extended in writing (including via electronic mail) by the
Administrative Agent and the Majority Lenders (the “Summer 2020
Redetermination”) and thereafter, semi-annually on or about May 1st and November
1st of each year, in each case in accordance with this Section 2.07 (each such
redetermination, a “Scheduled Redetermination”), and, subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank(s) and
the Lenders on the date of such applicable redetermination. At any time after
the Summer 2020 Redetermination, (i) the Borrower may, by notifying the
Administrative Agent thereof, one time between any Scheduled Redetermination,
elect to cause the Borrowing Base to be redetermined in accordance with this
Section 2.07, and (ii) the Administrative Agent may, or at the direction of the
Required Lenders shall, by notifying the Borrower thereof, one time between any
Scheduled Redetermination, elect to cause the Borrowing Base to be redetermined
(collectively with the Borrower’s right set forth in clause (i), an “Interim
Redetermination”) in accordance with this Section 2.07.
3.2    Section 8.01(b) of the Credit Agreement is hereby amended and restated as
follows:
Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than (x) 45 days after the end
of each of the first three (3) Fiscal Quarters of each Fiscal Year of the
Borrower commencing with the Fiscal Quarter ending September 30, 2018 (other
than the Fiscal Quarter ending March 31, 2020) and (y) with respect to the
Fiscal Quarter ending March 31, 2020, June 30, 2020, (i) the unaudited
consolidated balance sheet for the Borrower and its Consolidated Subsidiaries
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth, in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes and (ii) to the
extent there are any Unrestricted Subsidiaries as of the last day of such Fiscal
Quarter, the unaudited balance sheet for the Borrower and its Consolidated
Subsidiaries and related statements of operations and cash flows as of the end
of and for such Fiscal Quarter which provides consolidating statements,
including statements demonstrating eliminating entries, if any, with respect to
any Unrestricted Subsidiaries, in such form as would be presentable to the
auditors of the Borrower.
Section 4    Conditions Precedent to Effective Date. This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:
4.1    The Administrative Agent and the Lenders, shall have received
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(if any) required to be reimbursed or paid by the Borrower under Section 12.03
of the Credit Agreement (including, the reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, RPA Advisors, LLC and any other
advisors to the Administrative Agent in accordance therewith (if any)).


5
007870-0083-35345850

--------------------------------------------------------------------------------





4.2    The Administrative Agent shall have received from the Borrower, each
Guarantor, and the Lenders constituting at least the Majority Lenders,
counterparts of this Agreement signed on behalf of such Persons.
4.3    As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement (except with respect to Section 7.07(b) of the Credit Agreement,
solely in connection with the Specified Defaults) and in each other Loan
Document are true and correct in all material respects (unless already qualified
by materiality in which case such applicable representation and warranty shall
be true and correct), except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such earlier date and (b) no Default or Event of Default has
occurred and is continuing other than the Specified Defaults.
Each party hereto hereby authorizes and directs the Administrative Agent to
declare this Agreement to be effective (and the Effective Date shall occur) when
it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 5    Representations, Warranties and Covenants of Borrower.
5.1    Representations and Warranties. To induce the Administrative Agent and
the Lenders to execute and deliver this Agreement, each Loan Party hereby:
(a)    Represents and warrants that it has all requisite power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its obligations under, this Agreement;
(b)    Represents and warrants that the execution, delivery and performance by
each Loan Party of this Agreement has been duly authorized by all necessary
corporate or equivalent and, if required, owner action, and this Agreement and
all documents and instruments delivered in connection herewith are legal, valid
and binding obligations of each Loan Party enforceable against each such Loan
Party in accordance with its terms, except as the enforcement thereof may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights or enforceability thereof generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law;
(c)    Represents and warrants that the execution, delivery and performance by
the Loan Parties of this Agreement (i) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority or any other third Person, nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of this Agreement or the consummation of the transactions
contemplated thereby, except any such required filings with the SEC or as have
been obtained or made and are in full force and effect and other than those
third party approvals or consents which could not reasonably be expected to have
a Material Adverse Effect, (ii) will not violate (A) any applicable law or
regulation or any order of any Governmental Authority in any material respect or
(B) the Organizational Documents of any Loan Party, (iii) will not violate or
result in a default under any material indenture, note, credit agreement or
other similar instrument binding upon any Group Member or its Properties, or
give rise to a right thereunder to require any payment to be made by any Group
Member and (iv) will not result in the creation or imposition of any Lien on any
Property of any Group Member; and


6
007870-0083-35345850

--------------------------------------------------------------------------------





(d)     (i) Acknowledges the terms of this Agreement, (ii) ratifies and affirms
its obligations (including the Secured Obligations) under, and acknowledges its
continued liability under, each Loan Document (including, without limitation,
the Guaranteed Liabilities) and agrees that each Loan Document remains in full
force and effect as expressly amended hereby without defense, counterclaim or
off-set, (iii) certifies to the Lenders, on the Effective Date, as applicable,
that, after giving effect to this Agreement and the amendments and transactions
occurring on the Effective Date, (A) the representations and warranties of each
Loan Party set forth in the Credit Agreement (except with respect to Section
7.07(b) of the Credit Agreement, solely in connection with the Specified
Defaults) and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (B) no Default or
Event of Default other than a Specified Default has occurred and is continuing
and (iv) acknowledges that it is a party to certain Security Instruments
securing the Secured Obligations and agrees that according to their terms the
Security Instruments to which it is a party will continue in full force and
effect to secure the Secured Obligations under the Loan Documents, as the same
may be amended, supplemented or otherwise modified and the Lenders’ security
interests in the Collateral (which includes the proceeds of any terminated
Secured Swap Agreement) continue to be valid, binding, and enforceable
first-priority properly perfected security interests that secure the Secured
Obligations (provided that Liens permitted by Section 9.03 may exist).
5.2    Covenants. To induce the Administrative Agent and the Lenders to execute
and deliver this Agreement, each of the Loan Parties hereby covenants and agrees
with the Administrative Agent and the Lenders as follows:
(a)    Cooperation. The Loan Parties shall cooperate fully with the
Administrative Agent in connection with any of their ongoing restructuring
efforts including, without limitation, providing all information and documents
reasonably requested by the Administrative Agent (or Lenders acting through the
Administrative Agent) in connection therewith and by holding a weekly telephonic
update meeting (unless otherwise agreed to by the Administrative Agent in its
sole discretion), and providing each of the Administrative Agent (for the
benefit of the Lenders) and their respective agents, consultants and advisors,
at any time during normal business hours, upon reasonable notice, reasonable
access to its employees, management, advisors, consultants and legal counsel
(including, without limitation, Simpson Thacher & Bartlett LLP and RPA Advisors,
LLC). Anything to the contrary contained herein notwithstanding, including the
immediately preceding sentence, (i) none of the Loan Parties, nor any officer,
employee or advisor thereof shall be required to provide any information which
is subject to any binding confidentiality agreement which has not been entered
for the express purpose of limiting disclosure to the Administrative Agent or
the Lenders and (ii) none of the Loan Parties waive any right to attorney-client
privilege and the attorney(s) of each Loan Party shall not be required to
provide the Administrative Agent and the Lenders and their respective agents,
consultants and advisors with any information subject to attorney-client
privilege or consisting of attorney work product or the subject of a binding
confidentiality agreement that prohibits such disclosure and that has not been
entered for the express purpose of limiting disclosure to the Administrative
Agent or the Lenders (collectively, the “Disclosure Exception”).
(b)    Prepayments of Indebtedness or making of a Restricted Payment. Anything
to the contrary in Article IX of the Credit Agreement notwithstanding, no
payment, distribution, Restricted Payment, Redemption or otherwise of any kind
or character shall be made by or on behalf of any Loan Party other


7
007870-0083-35345850

--------------------------------------------------------------------------------





than (i) with respect to the Loans and/or (ii) pursuant to the Budget or as
otherwise may be agreed with the consent of the Majority Lenders.
(c)    Dispositions. Anything to the contrary in Article IX of the Credit
Agreement notwithstanding, no Loan Party nor any Restricted Subsidiary of any
Loan Party shall undertake any Disposition, transaction, sale, conveyance or
otherwise under Sections 9.10, 9.11 (excluding Section 9.11(a), (g), and (l)),
9.12, in each case of the Credit Agreement, except as otherwise may be agreed
with the consent of the Majority Lenders.
(d)    Material Contract. The Loan Parties will promptly, and in any event
within one (1) Business Day, provide notice to the Administrative Agent of the
occurrence of any default or event of default (or equivalent concept thereunder)
where a Loan Party is the defaulting party under, or the pursuit of any remedies
against any Loan Party in connection with, any Material Contract (including
termination thereof). “Material Contract” means, individually or collectively as
the context requires, any contract or agreement of any Loan Party resulting (or
projected to result) in such Loan Party receiving revenue or other consideration
or incurring liabilities in excess of $1,000,000 during any 12 month period.
(e)    Vendor Payments. The Loan Parties will deliver to the Administrative
Agent, by no later than 5:00 p.m. Central Time on June 12, 2020 and each date
occurring at one-week intervals thereafter, a report in form and substance
reasonably satisfactory to the Administrative Agent, setting forth all payments
made to any vendor during the prior one-week period with respect to such
vendor’s claims in respect of their Oil and Gas Properties, delivered
electronically in a text formatted file acceptable to the Administrative Agent.
(f)    Litigation. The Loan Parties will (A) promptly, and in any event within
one (1) Business Day, provide the Administrative agent with notice of the
occurrence of any ruling, decision or other development with respect of any
material litigation of the Loan Parties and (B) provide notice to the
Administrative Agent prior to entering into or filing a joint stipulation in
respect of a settlement with respect to any material litigation of the Loan
Parties.
(g)    Creditor Remedies. The Loan Parties will promptly, and in any event
within one (1) Business Day, provide the Administrative Agent with notice of the
exercise of rights and remedies (including foreclosure) by any creditor or
multiple creditors against any assets of a Loan Party having an aggregate value
in excess of $100,000.
Section 6    Miscellaneous.
6.1    Limitation of Waivers. The amendment contained herein, shall not be an
agreement by the Administrative Agent or the Lenders of any Defaults or Events
of Default, as applicable, which may exist or which may occur in the future
under the Credit Agreement or any other Loan Document, or any future defaults of
the same provision waived hereunder (collectively, “Violations”). Similarly,
nothing contained in this Agreement shall directly or indirectly in any way
whatsoever: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Credit Agreement or any other Loan
Document, as the case may be, with respect to any Violations, (b) except as set
forth herein, amend or alter any provision of the Credit Agreement, the other
Loan Documents, or any other contract or instrument, or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents, or any other contract or
instrument, as applicable. Nothing in this Agreement shall be construed to be a
consent by the Administrative Agent or the Lenders to any Violations. Nothing
herein


8
007870-0083-35345850

--------------------------------------------------------------------------------





shall be deemed to entitle Borrower or any other Loan Party to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. No
Lender has waived (regardless of any delay in exercising such rights and
remedies) any Default or Event of Default that may be continuing on the date
hereof or any Event of Default that may occur after the date hereof, and, except
as expressly set forth in this Agreement, no Lender has agreed to forbear with
respect to any of its rights or remedies concerning any Events of Default that
may have occurred or are continuing as of the date hereof, or that may occur
after the date hereof.
6.2    Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.
6.3    Acknowledgment. Each Loan Party acknowledges that the Lenders have not
made any assurances concerning (a) any possibility of an extension of the
Forbearance Period, (b) the manner in which or whether the Specified Defaults
may be resolved or (c) any additional forbearance, waiver, restructuring or
other accommodations.
6.4    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, the Borrower hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Borrower and its Subsidiaries, electronic images of
this Agreement or any other Loan Documents (in each case, including with respect
to any signature pages thereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waives any argument, defense or
right to contest the validity or enforceability of the Loan Documents based
solely on the lack of paper original copies of any Loan Documents, including
with respect to any signature pages thereto.
6.5    No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


9
007870-0083-35345850

--------------------------------------------------------------------------------





6.6    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
6.7    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
6.8    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
6.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.
6.10    Loan Documents. On and after the Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document, shall be deemed to be a reference to the Credit Agreement as modified
hereby. This Agreement is a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents. The breach by the Borrower or any other
Loan Party of any representation, warranty, covenant or agreement in this
Agreement, including without limitation any covenants set forth in Section 3.2
hereof, shall constitute an immediate Event of Default hereunder and under the
other Loan Documents.
6.11    Amendments. Any agreement to extend the Forbearance Period, if any, must
be set forth in writing and signed by a duly authorized signatory of each of the
Borrower, the Administrative Agent and the Majority Lenders.
6.12    Notice. Execution and delivery of this Agreement by the Borrower shall
satisfy the Borrower’s obligations pursuant to Section 8.02(a) of the Credit
Agreement with respect to the Specified Defaults.
6.13    GENERAL RELEASE.
(a)    AS PART OF THE CONSIDERATION FOR THE LENDERS’ AND THE ADMINISTRATIVE
AGENT’S EXECUTION OF THIS AGREEMENT, EACH LOAN PARTY, ON BEHALF OF ITSELF AND
ITS SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE LENDERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS AND EACH OF THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
AND OTHER PROFESSIONALS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN
EQUITY OR OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND


10
007870-0083-35345850

--------------------------------------------------------------------------------





OTHER CLAIMS OF EVERY KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
WHETHER LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED, FIXED OR CONTINGENT,
DIRECTLY OR INDIRECTLY ARISING OUT OF, CONNECTED WITH, RESULTING FROM OR RELATED
TO ANY ACT OR OMISSION UNDER ANY LOAN DOCUMENT BY ANY LENDER OR THE
ADMINISTRATIVE AGENT OR ANY OTHER RELEASEE PRIOR TO THE DATE HEREOF
(COLLECTIVELY, THE “CLAIMS”). EACH LOAN PARTY FURTHER AGREES THAT IT SHALL NOT
COMMENCE, INSTITUTE, OR PROSECUTE ANY LAWSUIT, ACTION OR OTHER PROCEEDING,
WHETHER JUDICIAL, ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE ANY CLAIM.
FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY ABSOLUTELY, UNCONDITIONALLY
AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASEE THAT IT
WILL NOT SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY
RELEASEE ON THE BASIS OF ANY CLAIM RELEASED AND/OR DISCHARGED BY THE RELEASING
PARTIES PURSUANT TO THIS SECTION 6.13. IN ENTERING INTO THIS AGREEMENT, EACH OF
THE RELEASING PARTIES HAS CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL
COUNSEL AND EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR
OMISSIONS BY ANY OF THE RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE
VALIDITY AND EFFECTIVENESS OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY
WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY,
COMPLETENESS OR VALIDITY THEREOF.
(b)    THE PROVISIONS OF THIS SECTION 6.13 SHALL SURVIVE AND REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OR PREPAYMENT OF ANY OF THE LOANS, OR THE TERMINATION OF
THE CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION
HEREOF OR THEREOF.
(c)    EACH RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE
RELEASE SET FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE
USED AS A BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING
WHICH MAY BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF
SUCH RELEASE.
[Signature Pages Follow]




11
007870-0083-35345850

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
HURRICANE RESOURCES LLC
 
IMPETRO OPERATING LLC
 
LILIS OPERATING COMPANY, LLC
 
IMPETRO RESOURCES, LLC
 
 
 
 
 
Each By:/s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: Chief Executive Officer, President and Chief Financial Officer



[Forbearance Agreement to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:        /s/ Melissa Guzmann            
Name:    Melissa Guzmann
Title:    Director


[Forbearance Agreement to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION
as a Lender
By:    /s/ Michael P. Robinson            
Name:    Michael P. Robinson
Title:    Vice President






[Forbearance Agreement to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as a Lender


By:    /s/ Megan Kane                
Name:    Megan Kane
Title:    Authorized Signatory




By:    /s/ Didier Siffer                
Name:    Didier Siffer
Title:    Authorized Signatory




[Forbearance Agreement to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






Exhibit A
Specified Defaults
1.
An Event of Default arising under Section 10.01(a) of the Credit Agreement as a
result of the failure to make the Borrowing Base Deficiency payment due June 5,
2020.



2.
A Default arising under Section 10.01(e) of the Credit Agreement as a result of
the failure by the Borrower to observe Section 8.01(b) and (c) of the Credit
Agreement in connection with the financial statements and Compliance Certificate
required to be delivered for the Fiscal Quarter ended March 31, 2020.



3.
An Event of Default arising under Section 10.01(d) of the Credit Agreement as a
result of the failure by the Borrower to satisfy Section 9.01(a) of the Credit
Agreement as of the fiscal quarter ended March 31, 2020.



4.
An Event of Default arising under Section 10.01(d) of the Credit Agreement as a
result of the failure by the Borrower to satisfy Section 9.01(b) of the Credit
Agreement as of the fiscal quarter ended March 31, 2020.



5.
An Event of Default arising under Section 10.01(d) of the Credit Agreement as a
result of the failure by the Borrower to observe (i) Section 9.02 of the Credit
Agreement in connection with certain Indebtedness of the Borrower and (ii)
Section 9.03 of the Credit Agreement in connection with certain Liens with
respect thereto, in each case as set forth in the Responsible Officer’s
certificate delivered to the Administrative Agent and the Lenders as of the date
hereof.



6.
An Event of Default, arising under 10.01(d) of the Credit Agreement resulting
from any failure of the Borrower to provide the Administrative Agent or the
Lenders written notice of any Event of Default otherwise set forth on this
Exhibit A.



7.
An Event of Default, if any, arising under 10.01(c) of the Credit Agreement,
solely as a result of the occurrence and continuation of any of the other
Specified Defaults set forth on this Exhibit A.





Exhibit A
007870-0083-35345850